REASONS FOR ALLOWANCE

Claims 1-7 9-15, and 17-20 are allowed.
Claims 1 and 10, as amended, are allowed because applicant’s arguments are found persuasive that the prior art of record fails to teach or suggest a feedback control circuit, or a method thereof, comprising “a status detecting circuit configured to receive the plurality of headroom detecting voltages and to generate an up self-status signal based on comparing each headroom detecting voltage with a low headroom threshold voltage and a down self-status signal based on comparing each headroom detecting voltage with a high headroom threshold voltage; a counting circuit configured to generate a counting signal counting in a first direction or in a second direction opposite to the first direction or keeping unchanged based on the up self-status signal and the down self-status signal; and a modulating circuit configured to generate a modulating signal varying with the counting signal; wherein the feedback control circuit is configured to generate a feedback control signal based on the modulating signal and wherein the feedback control signal is used for regulating the bias voltage so that each of the plurality of headroom detecting voltages is between the high headroom threshold voltage and the low headroom threshold voltage”.
Claim 15, as amended, is allowed because applicant’s arguments are found persuasive that the prior art of record fails to teach or suggest a feedback control circuit comprising “a status detecting circuit configured to receive the plurality of headroom detecting voltages and to generate an up self-status signal based on comparing each headroom detecting voltage with a low headroom threshold voltage and a down self-status signal based on comparing each headroom detecting voltage with a high headroom threshold voltage; a counting circuit configured to generate a counting signal counting in a first direction or in a second direction opposite to the first direction or keeping unchanged based on the up self-status signal and the down self-status signal; and a modulating circuit configured to generate a modulating signal varying with the counting signal; wherein based on the modulating signal, the feedback control circuit is configured to generate a feedback control signal, and a voltage converter coupled to the feedback control circuit to receive the feedback control signal and configured to generate and regulate the bias voltage based on the feedback control signal so that each of the plurality of headroom detecting voltages is between the high headroom threshold voltage and the low headroom threshold voltage”.
Claims 17-20 are allowed because they depend on claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842